           Case 1:19-cv-10534-MPK Document 3 Filed 03/22/19 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 MICHAEL ARROYO,
           Plaintiff,                              )
                                                   )
                v.                                 )
                                                   )
 BOSTON LOGAN INTERNATIONAL                        )            C.A. No. 19-10534-MPK
 AIRPORT et al.,                                   )
             Defendants.                           )


                                     PROCEDURAL ORDER

        Plaintiff has filed a self-prepared complaint, but has not paid the $350.00 filing fee and
the $50.00 administrative fee 1, see 28 U.S.C. ' 1914(a) ($350.00 filing fee for all non-habeas
civil actions), or filed a motion for leave to proceed without prepayment of the filing fee, see 28
U.S.C. ' 1915 (proceedings in forma pauperis).

       Accordingly, plaintiff must either (1) pay the $400.00 filing and administrative fees; or
(2) move for leave to proceed without prepayment of the filing fee. Failure of plaintiff to
comply with this directive within 21 days of the date of this Procedural Order may result in the
dismissal of this action.

         If plaintiff elects to seek in forma pauperis status, plaintiff must submit an affidavit that
includes a statement of all plaintiff=s assets. See 28 U.S.C. ' 1915(a)(1). For the convenience
of litigants, this Court provides a form application to seek leave to proceed in forma pauperis.
The Clerk shall provide plaintiff with an Application to Proceed in District Court Without
Prepaying Fees or Costs.

       SO ORDERED.


    March 22, 2019                               /s/ M. Page Kelley
DATE                                         UNITED STATES MAGISTRATE JUDGE




       1
       The $50.00 administrative fee became effective May 1, 2013.          See Judicial Conference
Fee Schedule.
